Citation Nr: 0001510	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, of the United States Code.

[The Board has issued a separate decision on issues of 
entitlement to service connection and increased disability 
ratings for several disorders].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 decision of the Wichita, Kansas, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to a program of vocational rehabilitation.

The veteran has also appealed to the Board claims for 
entitlement to service connection for a neck disability, a 
back disability, disability of the knees and legs, disability 
of the feet, diabetes mellitus, migraine headaches, and 
hearing loss, and claims for increased disability ratings for 
hypertension, skin disorders including tinea pedis and 
xerosis, and maxillary sinusitis.  Those issues are addressed 
in a separate Board decision.


REMAND

The veteran is seeking entitlement to a program of vocational 
rehabilitation.  Under the applicable law and regulations, a 
veteran is entitled to a program of rehabilitation if the 
veteran is determined by the Secretary of Veterans Affairs to 
be in need of rehabilitation due to an employment handicap.  
38 U.S.C.A. § 3102 (West 1991 & Supp. 1999).  An employment 
handicap is defined as an impairment of the veteran's ability 
to prepare for, obtain, or retain employment consistent with 
his abilities, aptitudes, and interests.  38 U.S.C.A. § 3101 
(West 1991 & Supp. 1999); 38 C.F.R. § 21.51(b) (1999).  
Impairment is defined as restrictions on employability caused 
by disabilities, negative attitudes toward the disabled, and 
other pertinent factors.  38 C.F.R. § 21.51(c)(1) (1999).

The applicable law further specifies that an employment 
handicap which entitles the veteran to assistance under the 
Chapter 31 program exists when all of the following 
conditions are met:

(i) The veteran has an impairment of 
employability; this includes veterans who 
are qualified for suitable employment, 
but do not obtain or retain such 
employment for reasons not within their 
control;

(ii) The veteran's service-connected 
disability materially contributes to the 
impairment of employability;

(iii) The veteran has not overcome the 
effects of the impairment of 
employability through employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes and 
interests.

38 U.S.C.A. § 3102 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.51(f)(1) (1999).

Furthermore, an employment handicap does not exist when any 
of the following conditions is present:

(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control;

(ii) The veteran's employability is 
impaired, but his or her service-
connected disability does not materially 
contribute to the impairment of 
employability.


(iii) The veteran has overcome the 
effects of the impairment of 
employability through employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes and 
interests, and is successfully 
maintaining such employment.

38 U.S.C.A. § 3102 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.51(f)(2) (1999).

The type of disabilities that may be considered in 
determining whether a veteran is eligible for vocational 
rehabilitation benefits was affected by a 1995 decision by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court"), and by a 1996 change in 
the applicable statute.  In the case of Davenport v. Brown, 
7 Vet. App. 476 (1995), the Court struck down certain 
regulatory language as inconsistent with the relevant 
statute.  The Court's decision had the effect of allowing 
both service-connected and non-service-connected disabilities 
to be considered in determining whether the veteran had an 
employment handicap.  In 1996, the United States Congress 
changed the statute.  In Pub. L. 104-275, Title I, § 101, 
Oct. 9, 1996, 110 Stat. 3324, Congress reestablished the 
requirement that a veteran's employment handicap must be the 
result of his service-connected disabilities in order for the 
veteran to be entitled to Chapter 31 vocational 
rehabilitation benefits.

The veteran applied for vocational rehabilitation benefits in 
January 1996.  The RO denied the veteran's claim in February 
1996.  The RO indicated that the veteran did not have the 
required rating of 20 percent or more for service-connected 
disabilities.  The veteran did not appeal the 1996 decision.  
In September 1997, after the RO had increased his combined 
ratings for service-connected disabilities to 40 percent, the 
veteran reapplied for vocational rehabilitation benefits.  
The RO denied his claim in November 1997, and the veteran 
appealed that denial.  Thus, the veteran's current appeal is 
based on his second claim for vocational rehabilitation 
benefits, which he filed in September 1997, after the 1996 
change in the statute.  Therefore, only his service-connected 
disabilities may be considered in determining whether he has 
an employment handicap for purposes of establishing 
entitlement to vocational rehabilitation.

When the RO denied the veteran's second claim for vocational 
rehabilitation benefits in November 1997, the veteran's 
disabilities which had been found to be service-connected 
were hypertension, glaucoma, maxillary sinusitis, skin 
disorders, described as tinea pedis and xerosis, and 
residuals of a stress fracture of the distal part of the left 
tibia.  Subsequently, in a March 1998 rating decision, the RO 
awarded service connection for tinnitus.  In a separate 
decision that is being issued concurrently with this remand, 
the Board has awarded service connection for low back strain, 
bilateral pes planus, and left ear hearing loss.

In interviews, hearing testimony, and written submissions, 
the veteran has indicated that he obtained a Bachelor of Arts 
degree, with a major in English, prior to entering service.  
He had twenty years of active service.  He reports that 
during service he was a research and development officer, and 
that he developed training models for combat situations, 
using computer systems and software.  He reports that after 
service, in 1996, he worked for a private engineering company 
as a technical editor.  He indicates that he left that 
employer after several months, when he did not receive a 
salary increase that the employer had promised he would 
receive following a probationary period.  He reports that he 
sought other employment, but that he was not hired until 
February 1998, when he got a job with the United States 
Department of Commerce.  He reports that he worked as an 
information service specialist, answering questions about 
Department of Commerce data.  He reports that after working 
there a month and a half, he learned that he would not 
receive the salary he had been promised.  He reports that he 
discussed the situation with his supervisor, and continued to 
work, but that he left the job after eleven months, 
anticipating a job offer from a private telecommunications 
company with whom he had interviewed.  He reported that he 
did not get the job with the telecommunications company.  He 
indicated that he heard from one of the people he had listed 
as references, and that this person told him that the person 
at the telecommunications company who talked to the reference 
repeatedly noted that the veteran was a disabled veteran.  
The veteran has reported that a number of potential employers 
have noted his medical conditions, and have not offered him 
employment.

The veteran asserts that the limitations resulting from his 
service-connected disabilities have prevented him from 
finding suitable employment.  He reports that the 
manifestations that limit him in working include blurred 
vision, very weak night vision, difficulty driving at night, 
severe headaches, chest pain, dizziness, frequent nose 
bleeds, constant itching, taking numerous daily medications, 
and attending monthly medical appointments.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that the veteran's claim for entitlement to vocational 
rehabilitation benefits is plausible and well grounded within 
the meaning of 38 U.S.C.A. § 5107.  The Board finds, however, 
that additional evidence is needed to assist in determining 
whether the veteran meets the requirements for eligibility 
for vocational rehabilitation benefits.

The veteran has presented evidence regarding the academic 
credentials that employers expect in candidates for 
employment comparable to the duties that the veteran 
performed during service.  The evidence in the claims file 
does not provide sufficient information regarding the 
relationship between the veteran's service-connected 
disabilities and difficulty obtaining or retaining suitable 
employment.  In addition, the veteran has not had the 
opportunity to present arguments in support of his vocational 
rehabilitation claim since the RO and the Board have found 
that additional disabilities are service-connected.  The 
veteran has indicated that he left two positions that he has 
held since service due to salary disputes.  He has also 
stated, however, that his service-connected disabilities have 
contributed to his difficulty obtaining employment.  The 
veteran should be given the opportunity to submit supporting 
evidence, such as a written statement from the reference he 
mentioned, or from other witnesses, as to the apparent 
effects of the veteran's disabilities on his ability to 
obtain employment.  In addition, the veteran should receive a 
VA medical examination to determine the current 
manifestations of his service-connected disabilities, and to 
obtain a medical opinion as to how the service-connected 
disabilities affect the veteran with regard to the skills 
needed for employment.

Accordingly, this case is REMANDED for the following:

1.  The RO should give the veteran the 
opportunity to submit supporting evidence 
such as a written statement from the 
reference he mentioned, or from other 
witnesses, as to the apparent effect of 
the veteran's disabilities on his ability 
to obtain employment.

2.  The RO should schedule the veteran 
for a VA medical examination.  The 
examining physician should be asked to 
describe the current manifestations of 
the veteran's service-connected 
disabilities due to hypertension, 
glaucoma, sinusitis, skin disorders 
including tinea pedis and xerosis, 
residuals of a fracture of the left 
tibia, tinnitus, low back strain, 
bilateral pes planus, and left ear 
hearing loss.  The examiner should be 
asked to provide an opinion as to how the 
veteran's service-connected disabilities 
affect the skills needed for employment.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




